        Case 3:17-cr-00123-AVC Document 133 Filed 06/23/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                 :
                                         :
                                         :
V.                                       :      CRIM. NO. 3:17−cr−00123−AVC−1
                                         :
                                         :
PETER RESSLER                            :      JUNE 23, 2020

                    CONSENT MOTION TO WITHDRAW
        MOTION FOR COMPASSIONATE RELEASE WITHOUT PREJUDICE

      On March 24, 2020, the defendant, PETER RESSLER, filed a motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

First Step Act (“FSA”), Pub. L. 115-391, § 603(b), 132 Stat. 5194, 5239 (eff.

12/21/2018). See Doc. #124. Mr. Ressler filed memoranda in support of the motion,

and the Government filed a response. See Doc. ##125, 128, 129.

      The parties subsequently filed Joint Notices on May 3, 2020 and May 11, 2020

requesting that the Court take no action on the pending motion for compassionate

release, pending confirmation of Mr. Ressler’s custody status at the BOP and further

discussions between the parties concerning the appropriate resolution of the pending

motion. See Docs ## 130, 131.

      On June 19, the Court issued an order requesting a status report from the

parties. See Doc. #132.

      By this motion, and without objection from the Government, Mr. Ressler hereby

moves to withdraw his pending motion for compassionate release, Doc. #124, including

all supporting memoranda, see Doc. ##125 & 129, without prejudice, due to the fact that

he has been released by the Bureau of Prisons (BOP) to home confinement for the
        Case 3:17-cr-00123-AVC Document 133 Filed 06/23/20 Page 2 of 3




balance of his sentence. Mr. Ressler is requesting that the motion be withdrawn

“without prejudice” to account for the possibility, however unlikely, that the COVID-19

pandemic will lift and the BOP policy changes in manner that leads to his return to

custody. Should this occur in the future, Mr. Ressler reserves the right to re-file a

motion for compassionate release.

       The Government has no objection to this motion.

       WHEREFORE, Mr. Ressler respectfully requests that the Court grant his motion

to withdraw his pending motion for compassionate release, Doc. #124, including all

supporting memoranda, Doc. ##125 & 129, without prejudice.

                                          Respectfully submitted,

                                          /s/ Robert M. Frost, Jr.
                                          Robert M. Frost, Jr. (ct 19771)

                                             FROST BUSSERT, LLC
                                             350 Orange Street, Suite 100
                                             New Haven, CT 06511
                                             Tel:     (203) 495-9790
                                             Fax:     (203) 495-9795
                                             Email:   rmf@frostbussert.com

                                          ATTORNEY FOR DEFENDANT
                                          PETER RESSLER




                                             2
         Case 3:17-cr-00123-AVC Document 133 Filed 06/23/20 Page 3 of 3




                                    CERTIFICATION

         I hereby certify that on this date a copy of the foregoing pleading was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court's electronic filing
system and by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court's CM/ECF
system.

       Dated at Guilford, Connecticut on this 23rd day of June, 2020.



                                            /s/ Robert M. Frost, Jr.
                                            Robert M. Frost, Jr.




                                               3
